Exhibit 10.1

 

December 23, 2014

 

Mr. Lance Peterson

[address]

 

Dear Lance:

 

On behalf of Warren Resources, Inc. (the “Company”), I am very pleased to
provide you with this letter (the “Offer Letter”) setting forth the terms and
conditions of your employment as Interim Chief Executive Officer (“Interim CEO”)
of the Company and Interim Chairman and Chief Executive Officer of the Company’s
subsidiary, Warren E&P, Inc., effective December 4, 2014 (the “Effective Date”).
You will be based in Denver, Colorado, provided, however, that you will spend
the majority of your working time at the Company’s corporate offices in New York
City, and travel to the other Company offices as necessary for the proper
performance of your duties. In this position, you will report directly to the
Company’s Board of Directors (the “Board”).

 

Compensation.

 

Cash. You will receive an annual salary in the amount of $575,000, payable
bi-weekly per the Company’s payroll practices as in effect from time to time,
subject to standard payroll deductions and withholdings (“Base Salary”). You
will not participate in the Company’s annual incentive bonus program.

 

Equity. As of the date you sign this Agreement, the Company shall grant to you
under the Warren Resources, Inc. 2010 Stock Incentive Plan (“2010 Plan”) three
hundred thousand (300,000) shares of Restricted Stock (as that term is defined
in the 2010 Plan). The Restricted Stock will be subject to and governed by the
terms of the 2010 Plan (as it may be amended from time to time) and a form of
restricted stock award agreement between the Company and you evidencing the
grant.  The Restricted Stock shall initially be unvested.  The Restricted Stock
will vest, if at all, based on the average closing trading price (“ACTP”) of the
Company’s Common Stock over any period of thirty (30) consecutive trading days
(a “Thirty Day Period”) occurring during the period commencing on the Effective
Date and ending on the last trading day occurring before the third anniversary
of the Effective Date (the “Performance Period”) and subject to your continued
employment on each vesting date as follows:

 

(i) 100,000 shares of Restricted Stock will vest on the first day that the ACTP
for any Thirty Day Period in Performance Period equals or exceeds $4.00;

 

(ii) an additional 100,000 shares of Restricted Stock will vest on the first day
that the ACTP for any Thirty Day Period in the second or third year of the
Performance Period equals or exceeds $5.50; and

 

(iii)                               an additional 100,000 shares of Restricted
Stock will vest on the first day that the ACTP for any Thirty Day Period in the
third year of the Performance Period equals or exceeds $7.00.

 

The number of shares of Restricted Stock that may vest in the Performance Period
is cumulative for each year in the Performance Period.  Accordingly, and for the
avoidance of doubt, the total potential vesting for the first year of the
Performance Period is 100,000 shares Restricted Stock, for the second year is
200,000 shares of Restricted Stock (assuming no prior vesting of Restricted
Stock in year one) and for the third year is 300,000 shares of Restricted Stock
(assuming no prior vesting of Restricted Stock in years one and two). The above
vesting formula (the “Formula”) is

 

--------------------------------------------------------------------------------


 

illustrated in its entirety in Appendix A attached hereto.  At the discretion of
the Company, the Formula may be adjusted as necessary to reflect any change in
capitalization of the Company affecting the Common Stock of the Company.  You
shall have the right to elect to have the Company withhold from that number of
vested Restricted Stock to pay any federal, state, or local taxes as required by
law to be withheld with respect to the vesting or delivery of the Restricted
Stock pursuant to the 2010 Plan.

 

You agree not to transfer, sell or dispose of any Restricted Stock (except as
necessary to effect net share withholding pursuant to the 2010 Plan) prior to
the first anniversary of the vesting date of the Restricted Stock.

 

Any shares of Restricted Stock that do not vest during the Performance Period
shall be forfeited.  Any shares of Restricted Stock that have not vested as of
the date you cease to be the Interim CEO of the Company will be forfeited unless
your role as Interim CEO is terminated in response to your selection for, and
acceptance of, the role of permanent CEO of the Company.

 

Benefits. You will receive four weeks annual vacation.  The Company offers a
group health insurance plan and a dental plan.  You are eligible to participate
in the Company’s 401(k) savings plan in which the Company matches 100% of the
first 3% of your contributions and 50% of your next 2%, up to the current IRS
allowable amount.  Additional information relating to the Company’s benefits may
be found in the Warren Employee Handbook.

 

The Company will also reimburse you for your reasonable business expenses
incurred in connection with the performance of your duties on behalf of the
Company, including reasonable housing expenses associated with maintaining a
corporate apartment near the Company’s headquarters in New York City.  The
reimbursed housing expenses are not considered a part of your Base Salary, but
are taxable income that will be paid to you.  All expenses must be approved by
the Compensation Committee on a monthly basis.  All expense reimbursements shall
be paid as soon as administratively practicable pursuant the Company’s expense
reimbursement policy.  If an expense reimbursement or provision of in-kind
benefit is not exempt from Section 409A of the Internal Revenue Code of 1986, as
amended, the following rules apply: (i) in no event shall any reimbursement be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred; (ii) the amount of reimbursable expenses incurred or
provision of in-kind benefits in one tax year shall not affect the expenses
eligible for reimbursement or the provision of in-kind benefits in any other tax
year; and (iii) the right to reimbursement for expenses or provision of in-kind
benefits is not subject to liquidation or exchange for any other benefit.

 

Employment At-Will. You should be aware that your employment with the Company is
for no specified period and constitutes “at-will” employment.  As a result, you
are free to terminate your employment at any time, for any reason or for no
reason.  Similarly, the Company is free to terminate your employment at any
time, for any reason or for no reason.  Each party agrees to give the other
party ten (10) business days advance written notice of a termination, provided,
however, that the Company may terminate your employment for “cause” immediately
upon written notice.  Whether the Company has “cause” to terminate your
employment will be determined at the sole discretion of the Board.  You agree
that you will comply with and abide by the Company’s policies regarding
confidentiality of information and other Company policies and procedures as set
forth in the Warren Employee Handbook.

 

Board Service/Short-Term Appointment.  You agree and acknowledge that your
employment is at-will as discussed above, and further, you acknowledge your
understanding of the fact that when the Company hires a permanent CEO, the
position of Interim CEO that you occupy will no longer be required.  During the
period in which you are serving as Interim CEO, you will continue to serve on
the Board, but will not receive non-employee director’s fees for such service.

 

This Offer Letter and the referenced documents and agreements constitute the
entire agreement between the Company and you with respect to the subject matter
hereof and supersede any and all prior or contemporaneous oral or written
representations, understandings, agreements or communications between you and
the Company concerning those subject matters. New York law will govern this
Offer Letter.

 

--------------------------------------------------------------------------------


 

Lance, we are excited about your serving the Company as Interim Chief Executive
Officer.  Please confirm your agreement with these terms by signing below and
return a copy of this Offer Letter for our files.  If you have any questions, or
need additional information, please give me a call.

 

 

 

Very truly yours,

 

 

 

WARREN RESOURCES, INC.

 

 

 

By:

/s/ Anthony L. Coelho

 

Anthony L. Coelho,

 

Chairman of the Compensation Committee

Agreed and confirmed

 

this 23rd day of December 2014:

 

 

 

/s/ Lance Peterson

 

Lance Peterson

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

Calculation of Vested Restricted Stock at Various Price Points

During the Performance Period

Stock Price Hurdle

 

 

 

$ 4.00

 

$ 5.50

 

$ 7.00

 

 

 

 

 

 

 

 

 

Year One of Performance Period

 

100,000

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

—

 

Year Two of Performance Period

 

100,000

*

 

 

 

 

 

 

 

 

100,000

 

 

 

 

 

 

 

 

 

—

 

Year Three of Performance Period

 

100,000

*

 

 

 

 

 

 

 

 

100,000

*

 

 

 

 

 

 

 

 

100,000

 

 

--------------------------------------------------------------------------------

*Only applies if relevant tranche of Restricted Stock did not already vest in
prior years of the Performance Period

 

--------------------------------------------------------------------------------